Citation Nr: 0509097	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  94-45 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for conjunctivitis, to 
include residuals of removal of a foreign body from the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from April 1952 to April 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in June 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

In a December 2003 Decision, the Board found new and material 
evidence had been received to reopen a previously denied 
claim for entitlement to service connection for 
conjunctivitis and a foreign body in the left eye and 
remanded the reopened claim to the Agency of Original 
Jurisdiction (AOJ) for additional development.  The AOJ 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Regrettably, this appeal still is not adequately developed 
for appellate review.  The September 2001 VA eye examination 
report reflects a diagnostic assessment of status post-some 
remote trauma with a subjective blind spot that had not 
progressed since the time of the trauma, and the examiner 
noted no significant pathology.  The examiner noted the 
visual field indicated an inconsistent response due either to 
poor test taking with lack of concentration or possible 
malingering.  A November 2001 VA ophthalmology treatment note 
reflects that a different provider assessed the veteran as 
having a defect in the temporal visual field which 
corresponded with the veteran's complaint of a blind spot in 
his left eye.

A February 2002 ophthalmology addendum note by the same 
provider reflects that the veteran reported a severe eye 
injury in 1953 and, "according to the patient, it required 
some type of eye surgery."  The provider then observed that 
it seemed reasonable that the veteran's visual field deficit 
could possibly be related to the old trauma given that the 
functional deficit had been reported by the veteran for that 
length of time.

The December 2003 Board Remand directed another examination, 
with instructions to provide the case file and a copy of the 
remand to the examiner.  The Board framed specific questions 
and requested that the examiner provide complete rationale 
for any opinion rendered based on examination findings, 
historical records, and medical principles.  The examination 
request reflects that the RO faithfully echoed the remand and 
also requested that the examiner's report indicate that the 
claims folder was reviewed.

The August 2004 VA examination report reflects no indication 
that the examiner reviewed the claims folder.  Further, the 
report reflects that the examiner saw the veteran with the 
provider who examined the veteran in November 2001 and 
provided the February 2002 addedum.  The August 2004 report 
reflects that the examiner did no more than to restate the 
assessment of the February 2002 addendum.  All indications 
are that the February 2002 addendum was based on the 
veteran's reported history.  Restating a patient's oral 
history is not a valid medical opinion of etiology.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  There must be additional 
medical comment and assessment by that examiner to constitute 
competent medical evidence.  Dolan v. Brown, 9 Vet. App. 358 
(1996).  Thus, in light of the fact the examiner relied on 
the February 2002 addendum without an independent review of 
the claims file, the Board finds the August 2004 examination 
report non-responsive and inadequate for further appellate 
review.



Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a 
comprehensive expert medical review of 
the claims folder by an appropriate 
medical examiner(s), preferably one not 
previously familiar with the case.  
Request the reviewer(s) to address the 
following questions:

(a).  Has the veteran has developed a 
disorder of eyes, to include subcapsular 
cataracts and conjunctivitis of the left 
eye? If so, state the diagnosis or 
diagnoses.

(b).  If the reviewer(s) finds that 
the veteran has developed a disorder of 
the eyes, including subcapsular 
cataracts and conjunctivitis of the left 
eye, is it at least as likely as not 
(probability of at least 50 percent) 
that such disorder had its onset during 
the veteran's period of active service, 
or; was caused by any incident that 
occurred during such active service, to 
include the removal of a foreign body 
from the left eye, as reflected in the 
June 1954 entry in the service medical 
records?

Should the reviewer be unable to render 
the requested opinions without examining 
the veteran, the AOJ should arrange the 
examination.  Request the reviewer(s) to 
provide a complete explanation and 
rationale for all opinions rendered.  In 
the event the reviewer(s) is unable to 
render an opinion on a basis other than 
speculation or mere conjecture, then 
that should be stated for the record.

2.  After all of the above is completed, 
the AOJ shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



